DETAILED ACTION
This office action is in response to the amendment filed December 15, 2021 in which claims 1, 2, and 5-7 are presented for examination and claims 3 and 4 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Comment
Examiner notes that telephone messages were left to Attorney Brendan Dix on December 27, 2021 and January 5, 2022 inquiring as to whether Applicant would be interested in an examiner’s amendment to place the application in condition for allowance.  In the message on January 5, 2022, Examiner indicated that if no response was received by the close of business on January 6, 2022, then an office action would be issued.  Examiner further respectfully notes that this office action reflects the amendments that would have been proposed to Applicant for an examiner’s amendment.  Applicant is invited to respond to this office action in a response after final subject to updated search and consideration at that time).

Response to Arguments
Applicant’s First Argument:  Rejection of claims 3 and 7 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 12-14 recite the limitation “wherein each of said couplers is configured to be aligned with a respective plurality of suspender buttons in the trousers.”  However, for further clarity it is respectfully suggested that claim 1 be amended to recite “wherein each of said couplers is configured to be aligned with a respective suspender button of a plurality of suspender buttons in the trousers.” 
Claim 7 is objected to because of the following informalities:  Lines 13-14 recite the limitation “at strategic locations along said cummerbund.”  However, for further clarity and to be consistent with currently amended claim 1, it is respectfully suggested that claim 7 be amended to recite “at locations along said cummerbund.”
Claim 7 is objected to because of the following informalities:  Lines 14-16 recite the limitation “wherein each of said couplers is configured to be aligned with a respective plurality of suspender buttons in the trousers.”  However, for further clarity it is respectfully suggested that claim 7 be amended to recite “wherein each of said couplers is configured to be aligned with a respective suspender button of a plurality of suspender buttons in the trousers.” 
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 7 are allowed over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner respectfully notes that claims 1, 2, and 5-7 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103.  However, amendments to the claims (other than those detailed in the claim objections section, above) may result in prior art-based rejection(s) in future office action(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732